Case 2:10-cr-00113-KD-C Document 66 Filed 04/16/21 Page 1 of 7                     PageID #: 301




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
vs.                                               )   Criminal Action No. 2:10-00113-KD-C
                                                  )
TERRY McGUFFIE,                                   )
                                                  )
          Defendant.                              )

                                              ORDER

          This action is before the Court on Defendant Terry McGuffie’s letter which the Court

construes as a motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) (doc.

54),1 McGuffie’s medical records (doc. 54-1) and request to the Warden (doc. 58), the United

States’ response (doc. 59) and McGuffie’s medical records (under seal) (doc. 61), and

McGuffie’s reply (doc. 63), letters in support (doc. 64) and his supplement (doc. 65). Upon

consideration, and for the reasons set forth herein, the motion for compassionate release is

denied.

          I.     Background

          McGuffie pled guilty and was sentenced November 12, 2010 to 63 months for Hobbs Act

robbery and 120 months, consecutive, for brandishing a firearm during a crime of violence, for a

total of 183 months. He is presently incarcerated at FCI Jesup in Jesup, Georgia. His release

date is April 22, 2031.2 McGuffie is now 45 years old.



1
  Daniele v. United States, 740 Fed. Appx. 973, 977 (11th Cir. 2018) (“… we have held that pro
se ‘pleadings are held to a less stringent standard than pleadings drafted by attorneys and will,
therefore, be liberally construed.’”) (quoting Tannenbaum v. United States, 148 F.3d 1262, 1263
(11th Cir. 1998)).
2
 After McGuffie was sentenced in this Court, he was returned to the State of Alabama to serve
his state sentence. He was transferred to the custody of the Bureau of Prisons upon release.
Case 2:10-cr-00113-KD-C Document 66 Filed 04/16/21 Page 2 of 7                       PageID #: 302




       II.      Procedural requirements

       Before Section 603(b) of the First Step Act of 2018 was enacted, the district court could

grant a motion for sentence reduction under 18 U.S.C. § 3582(c)(1)(A), the compassionate

release provision, only if the Director of the Bureau of Prisons filed the motion. Now, in

relevant part, the statute, as amended by the First Step Act of 2018, provides that “the court . . .

upon motion of the defendant after the defendant has fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf or the lapse

of 30 days from the receipt of such a request by the warden of the defendant's facility, whichever

is earlier, may reduce the term of imprisonment…”. 18 U.S.C. § 3582(c)(1)(A)(i); First Step Act

of 2018, Pub. L. 115-391, § 603(b), 132 Stat. 5194, 5239.

       The United States agrees that McGuffie’s motion is properly before the Court because

more than 30 days lapsed between his request to the Warden and filing his motion (doc. 59, p. 9).

McGuffie provides a copy of his request to the Warden, which is dated October 7, 2020 (doc. 58,

p. 2). His motion is dated October 12, 2020 and was docketed on October 20, 2020 (doc. 54).

Thus, his motion was filed within the 30-day period.

       Although McGuffie did not strictly adhere to the statute, but instead filed his motion

before the requisite time period passed, see 18 U.S.C. § 3582(c)(1)(A), in this procedural

posture, the Court sees no reason to dismiss the motion without prejudice. See United States v.

Skaff, 2020 WL 3490074, at *1 (S.D.W. Va. June 25, 2020) (“Although Mr. Skaff petitioned the

court on June 4, 2020, before 30 days had passed since the Warden's receipt, I find it would be a

waste of judicial resources to have Mr. Skaff refile the motion now that 30 days have elapsed

since the Warden's receipt of the compassionate release request.”); United States v. Blake, No.

15-CR-80018, 2020 WL 4677309, at *4 (S.D. Fla. Aug. 12, 2020) (same).




                                                  2
Case 2:10-cr-00113-KD-C Document 66 Filed 04/16/21 Page 3 of 7                     PageID #: 303




       Moreover, the exhaustion requirement of 18 U.S.C. § 3582(c)(1)(A) “is a claim-

processing rule [a]nd whether it is mandatory or not” the United States did not argue that

McGuffie forfeited his right to move the Court for compassionate release by failing to wait 30

days before filing his motion. United States v. Harris, 989 F. 3d 908 (11th Cir. 2021).

       III. Compassionate release

       Once a sentence is imposed, the “authority of a district court to modify an imprisonment

sentence is narrowly limited by statute.” United States v. Phillips, 597 F.3d 1190, 1194-95 (11th

Cir. 2010); United States v. Shaw, 711 Fed. Appx. 552, 554-55 (11th Cir. 2017) (same).

Specifically, the “court may not modify a term of imprisonment once it has been imposed

except” as set out in 18 U.S.C. § 3582(c). See United States v. Pubien, 805 Fed. Appx. 727, 730,

(11th Cir. Feb. 25, 2020) (quoting 18 U.S.C. § 3582(c)).

       The compassionate release provision of 18 U.S.C. § 3582(c)(1)(A)(i) provides that the

Court “may reduce the term of imprisonment (and may impose a term of probation or supervised

release with or without conditions that does not exceed the unserved portion of the original term

of imprisonment), after considering the [applicable] factors set forth in 18 U.S.C. § 3553(a)”, if

the Court finds that “extraordinary and compelling reasons warrant such a reduction” and the

reduction is “consistent with applicable policy statements issued by the [United States]

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

       The applicable Policy Statement, U.S.S.G. § 1B1.13, has not been amended since the

enactment of the First Step Act. Therefore, the Sentencing Commission has not set out the policy

to apply when inmates file the motion. Instead, the Policy Statement sets out the policy to apply

“[u]pon motion of the Director of the Bureau of Prisons”. Id.

       However, the Court of Appeals for the Eleventh Circuit recently stated that




                                                 3
Case 2:10-cr-00113-KD-C Document 66 Filed 04/16/21 Page 4 of 7                       PageID #: 304




         We've not yet held in a published opinion whether § 1B1.13, which on its face
         applies only to motions for compassionate release filed by the BOP and has not
         been amended following the First Step Act, constrains district courts in
         considering compassionate release motions filed by prisoners themselves.
         However, we've held that the district court's consideration of the policy statements
         in § 1B1.13 was not an abuse of discretion.

United States v. Granda, - - - Fed. Appx. - - -, 2021 WL 1246252, at *1 (11th Cir. Apr. 5, 2021)

(citing United States v. Harris, 989 F. 3d 908, 2021 WL 745262, *3 & n.2 (11th Cir. Mar. 2,

2021).

         The Eleventh Circuit further states that

         Section 3582(c)(1)(A) still requires any reduction to be consistent with the
         sentencing commission's applicable policy statements. The policy statements
         applicable to § 3582(c)(1)(A) are found in U.S.S.G. § 1B1.13, and provide that
         the court may reduce a term of imprisonment “if, after considering the factors set
         forth in 18 U.S.C. § 3553(a),1 to the extent that they are applicable,” it finds, in
         relevant part, that extraordinary and compelling reasons warrant the reduction.
         The court must determine that the defendant is not a danger to the safety of any
         other person or to the community, as provided in 18 U.S.C. § 3142(g), before it
         can determine whether extraordinary and compelling reasons exist. U.S.S.G. §
         1B1.13; id., comment. (n.1). In determining whether an individual is a danger to
         others, the court can consider: (1) the offenses’ nature and circumstances; (2) the
         weight of the evidence against the person; (3) the person's history and
         characteristics; (4) the nature and seriousness of the danger to any person of the
         community that would be posed by the person's release. 18 U.S.C. § 3142(g).

                1. The § 3553(a) factors include: (1) the nature and circumstances
                of the offense and the history and characteristics of the defendant;
                (2) the need for the sentence imposed to reflect the seriousness of
                the offense, to promote respect for the law, and to provide just
                punishment for the offense; (3) the need for the sentence imposed
                to afford adequate deterrence; (4) the need to protect the public; (5)
                the need to provide the defendant with educational or vocational
                training or medical care; (6) the kinds of sentences available; (7)
                the Sentencing Guidelines range; (8) the pertinent policy
                statements of the Sentencing Commission; (9) the need to avoid
                unwanted sentencing disparities; and (10) the need to provide
                restitution to victims. 18 U.S.C. § 3553(a).


                                                    4
Case 2:10-cr-00113-KD-C Document 66 Filed 04/16/21 Page 5 of 7                        PageID #: 305




United States v. Granda, 2021 WL 1246252, at *1 (underlining in original).

       McGuffie moves for compassionate release based on the presence of Covid 19 at FCI

Jesup and his “high risk medical conditions” which place him at greater risk of severe illness or

death should he contract Covid 19. McGuffie argues that inmates cannot practice social

distancing and therefore, have a higher chance of contracting Covid 19 than the general

population. He also points out that a new, more dangerous variant of Covid 9 has appeared in

south Georgia where FCI Jesup is located. McGuffie has a history of sarcoidosis, vision loss in

his right eye diagnosed as “unspecified glaucoma”, hypertension, stage 3 chronic kidney disease,

prostate issues, back pain, and a Body Mass Index of 29 (doc. 54, doc. 63).

       The United States “agrees that during the Covid 19 pandemic, McGuffie is eligible for

compassionate release consideration” (doc. 59, p. 9). The United States points to the Center for

Disease Control and Prevention’s advice “that people with chronic kidney disease, at any stage,

are at an increased risk for severe illness if they contract Covid-19. (Id., citing

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-recautions/people-with-medical-

conditions.html (last updated Feb 2, 2021)).

       However, the United States argues that the Motion should be denied because the 18

U.S.C. § 3553(a) factors do not weigh in McGuffie’s favor. Specifically,

       He had a prior conviction for armed robbery, and completed his term of probation
       in that case less than a year before his conduct in this case. [PSR at 9.] His most
       recent crime was a reprise of his earlier conduct: he used a gun to steal and then
       leading the police on a dangerous chase. [Doc. No. 40 at 10–13.] He increased the
       danger in this case by actually using his gun, firing it at the officers pursuing him.
       [Id.] In view of his criminal history and his most recent conduct, McGuffie
       remains a danger to the community and his current sentence is fair, appropriate,
       and necessary to deter crime, and to protect the community. 18 U.S.C. § 3553(a).
       It should not be modified.

(Doc. 59, p. 10).


                                                   5
Case 2:10-cr-00113-KD-C Document 66 Filed 04/16/21 Page 6 of 7                      PageID #: 306




        McGuffie argues that his risk of recidivism is low based on his age and substantial efforts

to rehabilitate himself, including cessation of drug use. He points out his clear conduct record

with no write-ups or disciplinary incident reports. McGuffie also points out that he has worked in

Unicor for three years and has an outstanding performance record (doc. 54; doc. 63, p. 2).

        McGuffie’s rehabilitation and prison record is commendable. However, the Court has

considered his history and characteristics and finds that this factor does not weigh in favor of a

reduction in sentence. 18 U.S.C. § 3553(a). Specifically, in 1998, McGuffie robbed three

victims at gunpoint, took their cash and vehicle. During the police pursuit, he fired at least four

rounds in the direction of the officers, striking their vehicles. McGuffie was convicted of armed

robbery, felony possession of a firearm, and fleeing police. McGuffie served his sentence until

March 2007 and his parole ended in March 2009. (Doc. 45, Presentence Investigation Report).

Also, at the time of his arrest in 2010, McGuffie had charges pending in Plymouth, Michigan, for

breaking and entering a vehicle and charges pending in Hale County, Alabama which were

related to the instant offense (Id.).

        The Court has also considered the nature and circumstances of McGuffie’s current

offense and finds that this factor does not weigh in favor of a sentence reduced to time served. 18

U.S.C. § 3553(a)(1). McGuffie placed a handgun to the head of a sandwich shop employee and

demanded money. While holding the gun to her head, he walked her to the portable safe. He

then ordered her to lie face down on the floor and fled with the safe in her vehicle. The

employee called police who then spotted her car with McGuffie driving, activated their blue

lights behind him, but he sped away at speeds exceeding 100 mph before stopping. He jumped

out of the car, fled into the woods, and fired at the officers. No one was injured. McGuffie

eventually turned himself in to the local police department. (Doc. 40, Factual Resume) In this




                                                 6
Case 2:10-cr-00113-KD-C Document 66 Filed 04/16/21 Page 7 of 7                     PageID #: 307




circumstance, where McGuffie again robbed a person at gunpoint and fled from the police, early

release would not meet the need for the sentence imposed to “reflect the seriousness of the

offense, to promote respect for the law, and to provide just punishment for the offense”, or to

adequately deter criminal conduct and “protect the public from further crimes of the defendant.”

18 U.S.C. § 3553(a)(2)(A), (B), & (C). Accordingly, McGuffie’s motion for compassionate

release is denied.

       DONE and ORDERED this 16th day of April 2021.


                                             s / Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                 7
